Citation Nr: 1725754	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a recurrent disorder to include fibromyalgia, muscle pain, and joint pain, claimed as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to June 1995, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was remanded by the Board in April 2015 and June 2016 for further development.  The matter again is before the Board.  

Based on the August 2016 notice letter, the association of VA treatment records, the August 2016 VA examination and subsequent addenda, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a disability manifested by muscle and joint pain resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; a disability manifested by muscle and joint pain was not incurred in and is not otherwise related to service; and the Veteran does not have and has not had a fibromyalgia disability during or close in time to the appellate time period.


CONCLUSION OF LAW

Entitlement to service connection for a recurrent disorder to include fibromyalgia, muscle pain, and joint pain, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran served as a U.S. Air Force heating, ventilating, and air conditioning mechanic and has contended that he suffers from muscle and joint pains that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations and/or due to fibromyalgia or other medically unexplained chronic multisymptom illness.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid. In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, § 1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2021.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. §  3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. §  3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms' need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Again, the Veteran has contended that he suffers from muscle and joint pains that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations and/or due to fibromyalgia or other medically unexplained chronic multisymptom illness.

The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above and/or whether any diagnosed disability can otherwise be linked to service.

The Veteran's service treatment records included a June 1991 report of left arm pain for several days and the assessment after examination was left arm pain.  In August 1991, the Veteran complained of left shoulder pain radiating into the right arm.  The symptoms started months previously and the Veteran denied trauma or any neck problems.  The assessment was tendonitis.  In May 1993, the Veteran was treated for right ankle sprain.  The Veteran described right ankle pain in January 1994, 6 months following a right ankle sprain.  The tentative assessment was tendonitis or an old fracture.  X-rays, however, showed no evidence of fracture or other abnormality.  A January 1994 Report of Medical History noted the Veteran's prior left shoulder tendonitis and right ankle sprain, but musculoskeletal examination was entirely normal.  

In November 2005, the Veteran sought treatment for left middle finger pain, related to an injury 11 years previously when an air conditioner was dropped on his hand.  The Veteran had experienced minor trauma to the area the previous week while working on his car.  The assessment was finger pain.  At that time, the treatment provider also assessed knee pain with a normal examination that was tentatively found to be a soft tissue injury secondary to the trauma of working on his knees.

In April 2008, the Veteran was treated for right ankle and left shoulder problems.  Examinations were normal and the assessment was joint pain of the shoulder and ankle.  

In August 2008, the Veteran described mild to moderate tendon, muscle, and joint pains that were worsening in intensity.  They seemed to have started after taking medication in January 2008 for a bladder infection.  After stopping the medication, his symptoms improved, but had not resolved.  He had tendon pains in the ankles, elbows, fingers, and other places, as well as joint and muscle pains and fatigue.  The diagnoses included unspecified myalgia and myositis; other malaise and fatigue; and unspecified inflammatory polyarthropathy.

In October 2008, the Veteran reported a several month history of mild to moderate tendon, muscle, and joint pain.  He specifically reported problems with the right hip and bilateral knees.  Musculoskeletal and neurological examinations were normal.  The diagnosis was myalgia and myositis unspecified.

In January 2009, the Veteran indicated that his muscle and joint pains were worsening and specifically discussed his neck and right arm.  The treatment provider continued the prior diagnosis of myalgia and myositis unspecified.  

An April 2009 VA treatment record included the Veteran's reports of multiple chronic joint aches and pains, including his neck, low back, shoulders, left knee, and right ankle.  He reported problems with insomnia due to his joints hurting so badly.  He only got 1 to 2 hours of sleep per night.  The Veteran asked the treatment provider if the problem was fibromyalgia and stated that his private treatment provider had told him that his pain would never go away and the Veteran wanted a second opinion.  The treatment provider found no evidence of fibromyalgia on examination and the assessment was polyarthritis of unclear etiology and insomnia.

In an April 2009 statement, the Veteran indicated that he had been having problems with joint and muscle pain since service, including specific reference to the right ankle and left shoulder.  The pain resulted in many sleepless nights.

An April 2009 statement from the Veteran's wife noted that after his return from Southwest Asia the Veteran constantly complained of being in pain.

May 2009 x-rays of the lumbar spine were essentially unremarkable, but x-rays of the thoracic spine showed mild degenerative joint disease.  May 2009 x-rays of the bilateral knees were normal.  In July 2009, the Veteran was seen for neck and right ankle pain.  Following examination, the assessment was cervical discogenic pain, cervical radiculopathy, and chronic ankle sprain.  A November 2009 x-ray report for the left shoulder showed a small enthesiophyte at the inferolateral surface of the acromion process of the scapula, but otherwise was normal.  November 2009 x-rays of the right and left ankles were normal.  

In December 2009, the Veteran was seen for neck pain that radiated down the arms, as well as ankle and left shoulder pain.  Following examination, the assessment was cervical discogenic pain, myofascial pain, tendinopathy, and chronic ankle sprain.

A January 2010 MRI of the cervical spine showed straightening of the spine that could be due to muscle spasm and there was a high-grade stenosis at the C6-C7 level.  A February 2010 bone scan was normal.

A July 2010 VA rheumatology clinic note included the Veteran's report of intermittent fatigue for the past 10 to 12 years.  The treatment provider appeared to attribute the problems to cervical spondylosis and disc disease with radiculopathy, as well as tendonitis.

In April 2011, the Veteran underwent an examination as part of his claim for disability benefits from the Social Security Administration (SSA).  As part of the examination, the Veteran reported a 15 year history of intermittent pain in the knees, wrists, elbows, and neck.  The examiner noted findings consistent with the VA treatment records that had been provided to SSA.

A March 2012 VA examination of the right ankle included a diagnosis of right ankle chronic strain.  A March 2012 VA examination report for the left shoulder included a diagnosis of chronic left shoulder strain.  

In March 2015, the Veteran was noted to have cervical stenosis and he also complained of left forearm and hand pain.  March 2015 cervical spine x-rays showed osteoarthritis and disc disease.  X-rays of the left hand showed mild degenerative changes of the third proximal phalanx and mild swelling of the third proximal interphalangeal joint.  

The Veteran was afforded a VA fibromyalgia examination in July 2015.  As discussed in the prior Board remand, this examination report was contradictory in its facts, statements, and conclusions and was determined to be inadequate.  As such, the Board will not discuss this report further herein.

In August 2016, the Veteran reported that he was doing fairly well, but still was not at his ideal physical condition.  He was going to the gym three times per week and walking on the treadmill, as well as doing push-ups and sit-ups.  It was noted that the Veteran's untreated obstructive sleep apnea could be contributing to his daytime fatigue.

Pursuant to the Board's remand instructions, in August 2016 the Veteran underwent another VA examination.  The examiner noted review of the claims file and medical records.  The report documented a prior diagnosis of fibromyalgia in 2007.  The Veteran reported a history of muscle / skeletal pains since service, but that the muscle pains had become more significant 10 years after service.  The examiner observed that the VA records and military treatment records included no mention of fibromyalgia, but that in 2007 his private primary care provider had documented fibromyalgia.  The examiner noted continuous medication and ongoing treatment for fibromyalgia symptoms, specifically the use of gabapentin, ibuprofen, and meloxicam.  There were symptoms attributable to fibromyalgia that included: widespread musculoskeletal pain, fatigue, sleep disturbances, headache, posttraumatic stress disorder (PTSD), possible obstructive sleep apnea, coronary artery disease, hypertension, and dyslipidemia.  The frequency of the fibromyalgia symptoms were episodic with exacerbations, often precipitated by environmental or emotional stress or overexertion, and constant mild degree of pains that worsened two days per week.  The Veteran had tender points (trigger points) for pain present, specifically in the bilateral lateral epicondyle area.  2015 x-rays showed osteoarthritis and disc disease of the cervical spine and an EMG of the right upper extremity showed evidence of right C7 radiculopathy.  The fibromyalgia impacted the Veteran's ability to work, as he did not work due to pains and his PTSD.  After all the foregoing, however, the examiner concluded that the Veteran had neck pain for osteoarthritis and radiculopathy, as well as other arthritic type of pains, and that he did not have the classical painful points to palpation of fibromyalgia.  As such, the examiner specifically found that a diagnosis of fibromyalgia was not warranted in the Veteran's case.

In a November 2016 addendum, the examiner clarified that his diagnosis during the August 2016 VA examination was neck pain from osteoarthritis and radiculopathy, as well as arthritic pain in other joints.  "In conclusion the complaints of the patient are due to arthritis.  Those symptoms and signs do not represent an undiagnosed illness or a medically unexplained chronic multisymptom illness."

A November 2016 VA treatment record noted shoulder tenderness over the subachromial space and anterior glenoid fossa.  Forward flexion and adduction were from 0 to 90 degrees.  The assessment was tendonitis in both shoulders and the Veteran also was noted to have a history of posterior neck pain and bilateral hand numbness.  

In December 2016, the Veteran's problem list included polyarthritis, arthralgia, idiopathic polyneuropathy, and pain disorder with psychological factor.  

In an April 2017 VA examination report addendum, the August 2016 VA examiner indicated, "The skeletal muscle complaints of the patient were not present to a significant degree in military service.  The diagnosis of significant musculoskeletal pain was around 2007, long after discharge from military service.  It is less likely than not that any identified musculoskeletal disorder had its onset during active military service or is otherwise originated during active service."

As to the Persian Gulf claim, the Board has considered that muscle pain and joint pain are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117 (g)(3), (4); 38 C.F.R. §  3.317 (b)(3), (4).  However, in the present case, the Veteran's muscle and joint problems have been attributed to polyarthritis and/or other specifically diagnosed disabilities.  In that regard, the Veteran already is service connected for left shoulder and right ankle disabilities.  The August 2016 VA examiner specifically attributed the Veteran's other symptoms to arthritis and other specific disabilities and concluded that the Veteran's symptoms were not manifestations of an undiagnosed illness or manifestations of fibromyalgia or other medically unexplained chronic multi-symptom illness.  The Board recognizes that the August 2016 VA examination report did include certain seemingly inconsistent references to symptoms attributable to fibromyalgia, medications taken for fibromyalgia, and other such statements.  In context, however, it is abundantly clear that the examiner did not find evidence of fibromyalgia.  The examiner specifically stated that the Veteran did not have all the trigger points typical in those suffering from fibromyalgia and in the subsequent addenda clearly indicated that the Veteran did not have fibromyalgia and that the orthopedic complaints were due entirely to arthritis of multiple joints, including the cervical spine.  Read in context, the examiner's conclusions are fully explained and consistent with the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  As such, to the extent his joint pain and muscle pain symptoms are explained, the associated disabilities are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. §  3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his joint pain, muscle pain, and associated symptoms.

With respect to granting entitlement to service connection for any of the associated disabilities on a direct basis (other than the already service-connected left shoulder and right ankle disabilities), the Board finds that the August 2016 VA examination report and addenda are the most probative evidence of record.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner noted that skeletal muscle complaints were not present to a significant degree in service and that there was no diagnosis until multiple years after service.  As such, it was less likely than not that any identified musculoskeletal disorder had its onset during active service or was otherwise related to service.

The sole evidence supporting an association between the Veteran's arthritis of the cervical spine and the other joints discussed above are his lay contentions.  In that regard, the Veteran can attest to physically observable symptoms and diagnose certain disabilities in some cases, but as to the specific issue in this case, the etiology of the Veteran's polyarthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, his lay contentions regarding a relationship between his service in Southwest Asia or other incident of service and his current arthritis disabilities are afforded no probative weight.

In reaching that conclusion, the Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a) and that in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Federal Circuit held that in some circumstances service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303 (b), based on chronicity and continuity.  That said, 38 C.F.R. § 3.303 (b) clearly indicates that, "This rule does not mean that any manifestation of joint pain... in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word, "Chronic.'"  In this case, the Veteran concedes that he experienced intermittent joint pains in service and for multiple years after service, until approximately 2008 when his symptoms worsened.  The Board finds it significant that at the time the Veteran attributed his increased joint and muscle pain to medication for an unrelated infection, which certainly speaks against a continuity of the same type of problems from service.  In summary, cervical arthritis or arthritis of any other joint discussed above was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify the disease process.  Given the absence of a continuity of chronic symptomatology, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against granting entitlement to service connection for a recurrent disorder to include fibromyalgia, muscle pain, and joint pain, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a recurrent disorder to include fibromyalgia, muscle pain, and joint pain is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


